Case 20-40868-JMM          Doc 23    Filed 02/18/21 Entered 02/18/21 23:27:36       Desc Main
                                    Document      Page 1 of 2


Paul Ross
PO Box 483
Paul, ID 83347
T: (208) 219‐7997
#8676
F: (208) 416‐6996
paul@idbankruptcylaw.com
Attorney for Debtors
                                UNITED STATES BANKRUPTCY COURT
                                        DISTRICT OF IDAHO
In Re:
                                                Case No: 20‐40868‐JMM
BRIAN ROY LOVE,                                 Chapter 7

         Debtor.


                                       NOTICE OF HEARING
         NOTICE IS GIVEN that a hearing will be held regarding the Trustee’s Objection to
Exemption, Dkt. No. 21, and Debtor’s Response on 15 March 2021 at 1:30 PM by teleconference
call with the US Bankruptcy Court, 801 E Sherman, Pocatello, Idaho.
         Judge Meier’s Conference Number – (877) 336‐1829
         Access Code: 5781287#
         Security Code: 1234#


         DATED this 18 February 2021


                                                   _/s/ Paul Ross_____________________________
                                                   PAUL ROSS
Case 20-40868-JMM              Doc 23     Filed 02/18/21 Entered 02/18/21 23:27:36      Desc Main
                                         Document      Page 2 of 2



                                           CERTIFICATE OF SERVICE
        I hereby certify that on 18 February 2021, I filed the foregoing electronically through the
CM/ECF system, which caused the following parties or counsel to be served by electronic means,
as more fully reflected on the Notice of Electronic Filing:
                    U.S. Trustee, ECF
                    Patrick Geile, ECF, Trustee

        I further certify that on such date I served the foregoing on the following non‐CM/ECF
Registered Participants in the manner indicated:
        Via First Class mail, posted prepaid addressed as follows:
                    NA
        Via certified mail, return receipt requested, addressed as follows:
                    NA



                                                       _/s/ Paul Ross_______________________
                                                       PAUL ROSS




                                                                                                 2
Notice of Hearing
